J-S27042-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

JAMES WILLIAM SMITH, JR.,

                            Appellant                  No. 1565 MDA 2015


               Appeal from the Order Entered September 9, 2015
                 In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0002949-2015

BEFORE: SHOGAN, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED APRIL 06, 2016

        Appellant James William Smith, Jr. appeals from Order entered in the

Court of Common Pleas of York County by the Honorable Craig T. Trebilcock

on September 9, 2015, denying his motion to dismiss pursuant to 18

Pa.C.S.A. § 110.1 Upon our review of the record, we affirm.2

____________________________________________


1
    Known as the Compulsory Joinder Rule, Section 110 reads as follows:

        § 110. When prosecution barred by former prosecution for
        different offense
                                       Currentness
        Although a prosecution is for a violation of a different provision
        of the statutes than a former prosecution or is based on different
        facts, it is barred by such former prosecution under the following
        circumstances:
        (1) The former prosecution resulted in an acquittal or in a
        conviction as defined in section 109 of this title (relating to when
        prosecution barred by former prosecution for the same offense)
        and the subsequent prosecution is for:
(Footnote Continued Next Page)


*Former Justice specially assigned to the Superior Court.
J-S27042-16


                       _______________________
(Footnote Continued)

          (i) any offense of which the defendant could have been
          convicted on the first prosecution;
          (ii) any offense based on the same conduct or arising from
          the same criminal episode, if such offense was known to the
          appropriate prosecuting officer at the time of the
          commencement of the first trial and occurred within the
          same judicial district as the former prosecution unless the
          court ordered a separate trial of the charge of such offense;
          or
          (iii) the same conduct, unless:
             (A) the offense of which the defendant was formerly
          convicted or acquitted and the offense for which he is
          subsequently prosecuted each requires proof of a fact not
          required by the other and the law defining each of such
          offenses is intended to prevent a substantially different harm
          or evil; or
             (B) the second offense was not consummated when the
          former trial began.
      (2) The former prosecution was terminated, after the indictment
      was found, by an acquittal or by a final order or judgment for
      the defendant which has not been set aside, reversed or vacated
      and which acquittal, final order or judgment necessarily required
      a determination inconsistent with a fact which must be
      established for conviction of the second offense.
      (3) The former prosecution was improperly terminated, as
      improper termination is defined in section 109 of this title
      (relating to when prosecution barred by former prosecution for
      the same offense) and the subsequent prosecution is for an
      offense of which the defendant could have been convicted had
      the former prosecution not been improperly terminated.

18 Pa.C.S.A. § 110.
2
  Where the trial court denies a double jeopardy motion but does not find it
to be frivolous, the court shall advise the defendant on the record that the
denial is immediately appealable as a collateral order. Pa.R.Crim.P.
587(B)(6). As such, the trial court’s September 9, 2015, Order is appealable
as a collateral order. See Commonwealth v. Taylor, 120 A.3d 1017, 1021
(Pa.Super. 2015) (stating orders denying a defendant’s motion to dismiss on
double jeopardy grounds are appealable as collateral orders, so long as the
motion is not found to be frivolous).



                                            -2-
J-S27042-16



      On   June   16,   2014,   Detective    Ogden   Dickerson   III   of   the

Springettsbury Township Police Department charged Appellant with one

count of retail theft. In his Incident Report, Officer Dickerson indicated the

retail theft occurred at a Walmart located at 2801 East Market Street in

Springettsbury Township, York, PA on June 1, 2014, at approximately 2:20

p.m. (hereinafter “East York Walmart”). At that time, Appellant entered the

East York Walmart, removed two air conditioning units priced at $199.00

each from a display and placed them in a shopping cart. He proceeded to

push the shopping cart out of the store without paying for the units and

quickly loaded them into a green, 1997 Mercury Sable. Brenda Crumling, a

Walmart employee who had been sitting in her car in the parking lot,

thought it odd that Appellant was hurrying to place the two units in the car

and took a photograph of the Mercury Sable with her cell phone before

Appellant drove away. Upon receiving the information from Ms. Crumling,

Loss Prevention Officer Maria Harlacker discovered two air conditioning units

were missing and had not been paid for.

      On June 23, 2014, Officer Jeffrey Leer also of the Springettsbury

Township Police Department charged Appellant with one count of retail theft

as result of an incident that occurred on June 5, 2014, at the East York

Walmart at approximately 5:02 p.m.        In his Incident Report, Officer Leer

indicated that he had interviewed Ms. Harlacker and a Walmart employee,

Jonathan Lyttle. Mr. Lyttle recognized Appellant as the individual who had

stolen two air conditioners four days earlier. He observed that on this day,

                                    -3-
J-S27042-16



Appellant was accompanied by an adult female and a child, later identified as

Desiree Bange and Appellant’s three-year-old daughter. Mr. Lyttle followed

the trio to the hardware department, and Ms. Harlacker watched the couple

and child via video surveillance.          They observed Appellant select two air

conditioners and place them in his cart.         He then picked up the child and

carried her to the front of the store followed by Ms. Bange who pushed the

merchandise out of the store. Mr. Lyttle tried to stop Ms. Bange, but she

abandoned the merchandise and fled in a red Jeep Liberty. Appellant, still

holding the child, got into a green Mercury Sable and fled as well.           On

October 15, 2014, Appellant pled guilty to both of these retail theft charges.

        The instant matter arose out of an incident that occurred on June 1,

2014, at a Walmart located at 1800 Loucks Rd in West Manchester Township

in York at approximately 5:07 p.m. (hereinafter “West York Walmart”). In a

Criminal Complaint filed on March 11, 2015, Officer John P. Hanuska of the

West Manchester Township Police Department charged Appellant with one

count of retail theft graded as a felony.3 In his Affidavit of Probable Cause,

Officer Hanuska indicated that Appellant along with two female accomplices,

whom he stated Appellant referred to with what he believed to be the

fictitious names “Elizabeth” and “Banks,” entered the West York Walmart

and proceeded to select two air conditioners priced at $199.00 each.


____________________________________________


3
    18 Pa.C.S.A. § 3929(a)(1).



                                           -4-
J-S27042-16



Appellant placed them in a shopping cart and pushed the cart out of the

store without paying for the merchandise.        Loss Prevention Officer Arunya

Harrison was unable to stop the trio, and they drove away in a teal Mercury

Sable. Upon further investigation by Officer Hanuska, Appellant was

identified and represented he unknowingly had stolen the air conditioners

because the two females told him they had been paid for.               He further

indicated that each of his cohorts had taken an air conditioner and that he

would attempt to recover them and return them to police.

        A pretrial conference was held on August 13, 2015, and the matter

was listed for trial during the September 2015 term; however, prior thereto,

on August 28, 2015, Appellant filed a pretrial motion wherein he requested

that the charge be dismissed and reasoned the prosecutor was barred from

prosecuting the offense under 18 Pa.C.S.A. § 110.          The trial court heard

testimony and oral argument on the motion on September 9, 2015, and

entered an order denying the motion on that same day.            Appellant filed a

timely notice of appeal on September 11, 2015, and the trial court entered

its order pursuant to Pa.R.A.P. 1925 on September 22, 2015.             Appellant

timely filed his statement of matters complained of on appeal on October 13,

2015.

        In its 1925(a) Order, the trial court incorporated for this Court’s review

its Findings and Order entered during the oral argument held on September

9, 2015. See Opinion in Support of Order Pursuant to Pa.R.A.P. 1925(a) at

2 (citing N.T. Hearing, 9/9/15, at 33-40).       Therein, the trial court initially

                                       -5-
J-S27042-16



found Appellant’s motion was not frivolous.     It further held that the plain

meaning of the term prosecuting officer as it is used in Section 110 refers to

the District Attorney’s Office. N.T. Hearing, 9/9/15, at 33. In doing so, the

trial court reasoned that police officers cannot prosecute cases in the trial

court as such action would constitute practice of law without a license. Id.

at 33-34. The trial court thereafter offered the following explanation for

rejecting Appellant's compulsory joinder claim on the record:

            The instant case that’s before this [c]ourt, 2949, occurred
      on June 1, 2014, at approximately 5:02 p.m. at the Wal-Mart in
      West Manchester Township, different police jurisdiction.
            In this instance, [Appellant] is alleged to have committed
      this crime with two other females.           The police for West
      Manchester did not file their case until March 23rd, [sic] 2015.
      The [c]ourt has no credible evidence before it that the police in
      West Manchester ever brought this case to the attention of the
      prosecuting officer, that is, the District Attorney’s Office in York
      County prior to filing the case in March 23, 2015. So [Appellant]
      had already been found guilty in the first case by the time the
      instant case was ever filed.
            What we’ve been referencing as the third retail theft,
      which has already been disposed of with a finding of guilt,
      occurred on June 5, 2014, at 7:02 p.m. at the Wal-Mart in
      Springettsbury Township, York County, Pennsylvania. Again,
      Springettsbury Township being the same township as the first
      alleged retail theft.
            In that instance [Appellant] was committing the crime with
      another female. And the criminal complaint was filed back on
      June 23rd, 2014.
            So the first retail theft and the third retail theft are the
      ones that occurred in Springettsbury Township were disposed of,
      both of them the prosecuting officer which the [c]ourt finds as
      being the District Attorney’s Office, had notice and accordingly
      disposed of them in a timely fashion. However, they did not
      dispose of the West Manchester prosecution because they did
      not have notice of it from the West Manchester Police.



                                     -6-
J-S27042-16


               Although it occurred on June 1, 2014, same date as the
        first retail theft, it occurred at a different Wal-Mart store. It
        involved different police force, it involved different witnesses, it
        would have involved different store security. I believe in Wal-
        Mart retail theft cases you are going to have video evidence. We
        don’t know if that exists in this case. That’s not dispositive of
        the [c]ourt’s ruling in this matter. It’s just noting that that is
        often the case.        The witnesses are not the same.         The
        jurisdiction is not the same. The fact that there is the same
        corporate name is not dispositive. The fact that it occurred the
        same day is not dispositive under the law. The Commonwealth
        cited case authority on that point.
               They may have the same corporate parent, but two stores
        were different victims and there were different factual scenarios
        involving both the number of perpetrators.
               So this Court finds that Prong 2 of the four-prong test
        would fail.[4]
               The third prong fails with regard to prosecution, the
        reasons previously stated. The York County District Attorney’s
        Office were [sic] not aware of the instant charges for the
        commencement of trial on the former charges. The instant
        charge was filed approximately five months after [Appellant]
        entered guilty pleas on 5208 of 2014 and 5209 of 2014.
        Because Prongs 2 and 3 failed, the Commonwealth is entitled to
        proceed in the prosecution of the instant matter.

Id. at 36-38.

        In his appellate brief, Appellant presents the following questions for

our review:

              ISSUE#1: WHETHER THE TRIAL COURT ERRED WHEN IT
              FOUND THAT THE TERM “PROSECUTING OFFICER” IN 18
              PA.C.S. § 110 IS LIMITED TO THE DISTRICT ATTORNEY’S
              OFFICE WHEN THE STATUTORY LANGUAGE IS BROAD
              ENOUGH TO INCLUDE POLICE OFFICERS ACTING IN THE
              CAPACITY OF A PROSECUTOR AT A PRELIMINARY
              HEARING?

____________________________________________


4
    We expound upon the trial court’s reference to a multi-prong test, infra.



                                           -7-
J-S27042-16


           ISSUE #2: WHETHER THE TRIAL COURT ERRED WHEN IT
           FOUND THAT THE OFFENSES REQUIRING COMPULSORY
           JOINDER OCCURRED IN DIFFERENT JURISDICTIONS
           WHEN THE TERM “JUDICIAL DISTRICT” IN 18 PA. C.S. §
           110(1)(II) IS DEFINED AS THE GEOGRAPHICAL AREA
           ESTABLISHED BY THE GENERAL ASSEMBLY IN WHICH A
           COURT OF COMMON PLEAS IS LOCATED?

           ISSUE #3: WHETHER THE TRIAL COURT ERRED WHEN IT
           FOUND THAT THE FORMER OFFENSE AND THE CURRENT
           OFFENSE WERE NOT BASED ON THE SAME CRIMINAL
           CONDUCT OR DID NOT ARISE FROM THE SAME CRIMINAL
           EPISODE FOR PURPOSES OF DISMISSAL UNDER 18
           PA.C.S. § 110?

           ISSUE #4: WHETHER THE TRIAL COURT ERRED WHEN IT
           FOUND THAT [ ] THE DISTRICT ATTORNEY’S OFFICE WAS
           NOT AWARE OF THE INSTANT CHARGES AT THE TIME [OF]
           PROSECUTION ON THE FORMER OFFENSE COMMENCED.

     At the outset, we note that this Court’s standard of review of issues

concerning 18 Pa.C.S.A. § 110 is plenary. Commonwealth v. George, 38
A.3d 893, 896 (Pa.Super. 2012).      Section 110 is a legislative mandate that

provides a subsequent prosecution for a violation of a statutory provision

which differs from a former prosecution or is based upon independent facts

will be barred in certain circumstances.   Commonwealth v. Fithian, 961
A.2d 66, 71 (Pa. 2008). Our Supreme Court has developed a four-pronged

test which must be satisfied when determining whether Section 110 bars a

subsequent prosecution as follows:

     (1)   the former prosecution resulted in an acquittal or
           conviction; (2) the current prosecution was based on the
           same criminal conduct or arose from the same criminal
           episode; (3) the prosecutor in the subsequent trial was
           aware of the charges before the first trial; and (4) all


                                     -8-
J-S27042-16


               charges [are] within the same judicial district as the
               former prosecution.

Commonwealth v. Reid, 77 A.3d 579, 582 (Pa. 2013) (citation omitted).

       Herein, the Commonwealth does not dispute that the first and fourth

prongs of the compulsory joinder test have been satisfied. See Brief of the

Appellee at 12.        Indeed, 18 Pa.C.S.A. § 109 indicates one has been

convicted where a plea of guilty has been accepted by the court.                 18

Pa.C.S.A. § 109(3). Herein, Appellant pled guilty to the retail theft charges

arising out of the two incidents that occurred at the East York Walmart.

Moreover, the instant matter would be prosecuted in the Court of Common

Pleas of York County, Pennsylvania.            Therefore, this Court agrees that the

first and fourth elements required for compulsory joinder have been

satisfied.5    Notwithstanding, all four prongs must be satisfied to mandate

joinder.      Reid, supra.     As such, we must next determine whether the

current prosecution is based on the same criminal conduct or arose from the

same criminal episode as the charges to which Appellant pled guilty in


____________________________________________


5
 In raising his second question for our review, Appellant seems to
misconstrue the trial court’s holding to be that the crimes occurred within
two, distinct judicial districts. To the contrary, the trial court stated that the
police jurisdiction was not the same in the context of its examination of the
element requiring that the prosecution be based upon the same criminal
conduct or arising out of the same criminal episode. See N.T., 9/9/15, at 38
(noting that the two prior retail thefts that previously resulted in convictions
were in a police jurisdiction different from that involved in the pending
matter).



                                           -9-
J-S27042-16


October of 2014 and/or whether the prosecutor was aware of the instant

matter prior to that time.

      The second prong of the compulsory joinder test, known as the “logical

relationship prong,” requires joinder when the current prosecution involves

the same criminal conduct or arises from the same criminal episode.

George, supra at 897. In the seminal case of Commonwealth v. Hude,

458 A.2d 177 (Pa. 1983), our Supreme Court instructed courts to analyze

the “temporal” and “logical” relationship between the charges to determine

whether they arise out of the same criminal episode.          Id. at 181.      More

recently, in Reid, the Supreme Court expounded upon this directive as

follows:

      Generally, charges against a defendant are clearly related in
      time and require little analysis to determine that a single
      criminal episode exists. However, in defining what acts
      constitute a single criminal episode, not only is the temporal
      sequence of events important, but also the logical relationship
      between the acts must be considered.
      With regard to the logical relationship, [our Supreme Court]
      noted:
      In ascertaining whether a number of statutory offenses are
      “logically related” to one another, the court should initially
      inquire as to whether there is a substantial duplication of factual,
      and/or legal issues presented by the offenses. If there is
      duplication, then the offenses are logically related and must be
      prosecuted at one trial. The mere fact that the additional
      statutory offenses involve additional issues of law or fact is not
      sufficient to create a separate criminal episode since the logical
      relationship test does not require “an absolute identity of factual
      backgrounds.”
      ...
      [I]n determining if the “logical relationship” prong of the test has
      been met, we must ... be aware that a mere de minimis
      duplication of factual and legal issues is insufficient to establish a

                                     - 10 -
J-S27042-16


      logical relationship between offenses. Rather[,] what is required
      is a substantial duplication of issues of law and fact.
      ...
      In our consideration of the temporal and logical relationship
      between the criminal acts, we are guided by the policy
      considerations that § 110 was designed to serve:
      (1) to protect a person accused of crimes from governmental
      harassment of being forced to undergo successive trials for
      offenses stemming from the same criminal episode; and (2) as a
      matter of judicial administration and economy, to assure finality
      without unduly burdening the judicial process by repetitious
      litigation.
      ...
      [T]he “same criminal episode” analysis cannot be made by
      merely cataloguing simple factual similarities or differences
      between the various offenses with which the defendant was
      charged[,] even if the offenses at issue constitute an enterprise.
      A proper analysis requires courts to determine whether there is a
      substantial duplication of issues of fact and law.

Commonwealth v. Reid, 77 A.3d 579, 582–583, 586 (Pa. 2013) (internal

quotation marks, citations, and footnote omitted).

      In his brief, Appellant argues the crimes are both temporally and

logically related for purposes of Section 110 in that the retail theft at issue in

the matter sub judice occurred on the same day as one of the other two

charges to which Appellant pled guilty and requires the same elements of

proof and involves the same modus operandi, co-defendants and vehicle.

Appellant maintains the fact the crimes occurred at two different Walmart

stores and involved separate police forces is not dispositive. Brief in Support

of Appeal at 25-27.

      Applying Reid to the facts of the matter before us, we conclude the

Commonwealth is not barred from prosecuting Appellant under 18 Pa.C.S.A.


                                      - 11 -
J-S27042-16


§ 110. In doing so, we find the retail theft charges to which Appellant pled

guilty on October 15, 2014, did not arise as part of the same criminal

episode as the conduct which gave rise to the retail theft charge that is the

subject of the instant case.

       While we note that in all three cases, two of which occurred on June

1, 2014, and the other on June 5, 2014, Appellant was charged with one

count of retail theft of two air conditioners from a Walmart, we must also

consider the logical relationship of the offenses. Reid, 77 A.3d at 585. As

the trial court noted, Appellant’s prior convictions and the instant matter

required proof of different facts through the testimony of distinct witnesses

to establish Appellant committed a retail theft.   Specifically, in the instant

matter Appellant was observed to be acting with two female accomplices at

the West York Walmart all of whom Loss Prevention Officer Arunya Harrison

attempted to stop. As such, Ms. Harrison’s testimony would be required to

establish the charged offense herein.

      To the contrary, the East York Walmart thefts shared more than a

setting.   Loss Prevention Specialist Maria Harlacker and eyewitness Brenda

Crumling would have been involved in the investigation of the June 1, 2014,

incident as would Jonathan Lyttle who on June 5, 2014, recognized Appellant

as the perpetrator four days earlier.       He, along with Ms. Harlacker,

witnessed Appellant’s second theft in the East York Walmart at which time




                                   - 12 -
J-S27042-16


Appellant was accompanied by a female accomplice and child, though he had

acted alone previously.

      Also, additional physical evidence in the form of a photograph and

surveillance footage depicting Appellant either alone or with a female and a

child at the East York Walmart was available for the prior convictions. The

video surveillance from the West York Walmart referenced by Officer

Hanuska is said to depict Appellant with two females.             This evidence is

relevant only to the retail theft charge in the instant matter.

      Moreover, the West York Walmart and the East York Walmart are

separate facilities and are located in different police jurisdictions.      Three

officers from two different township police forces were the primary

investigating officers, and neither Detective Dickerson nor Officer Leer of the

Springettsbury Township Police Department who filed the charges to which

Appellant pled guilty in October of 2014 participated in the investigation of

the current charge brought against Appellant by Officer Hanuska of the West

Manchester Police Department. It is clear that neither police report filed in

the Springettsbury Township Police Department references a retail theft

occurring at the West York Walmart in June of 2014. Indeed, Appellant was

not charged in the instant matter until March 11, 2015, nearly five months

after he had pled guilty in the other two cases.

      Thus, while Appellant’s thefts may be temporally related, we find there

is not a substantial duplication of factual and legal issues presented by the


                                     - 13 -
J-S27042-16


instant offense and the prior convictions, for any testimony that would have

been presented at the first trial would not necessarily be repeated in a trial

herein.   As such, we conclude they are not logically related.      (Compare

Commonwealth v. Anthony, 717 A.2d 1015, 1019 (Pa. 1998) (finding

prosecutions were temporally related as they covered the same period of

time and a substantial duplication of issues of fact and law because “a high

percentage of the testimony from the first trial [had to] be repeated in the

second trial”)).

      Although failure to satisfy one of the elements of the aforementioned

test is fatal to a claim that Section 110 bars a subsequent prosecution, we

find the trial court correctly determined that the appropriate prosecuting

officer for purposes of Section 110 is the district attorney who, herein, had

not been aware of Appellant’s conduct in the instant case prior to his first

convictions.

      Appellant urges that the prosecuting officer should be viewed broadly

to include not only the district attorney but also a police officer for purposes

of the knowledge element of Section 110(1)(ii).      Appellant notes that the

General Assembly’s decision not to use the term “prosecuting attorney”

evinces its intention that both prosecuting attorneys and police officers bear

responsibility under Section 110.      Appellant posits this interpretation is

consistent with the Statute’s purpose to ensure an accused is protected from




                                     - 14 -
J-S27042-16


governmental harassment through successive prosecutions. Brief in Support

of Appeal at 15-23.

      Appellant stresses that police officers are permitted to and, in fact,

conduct     preliminary    hearings   in     York   County.   Appellant     concludes

“prosecuting officers,” in both Springettsbury Township and in West

Manchester Township, were aware Appellant had committed retail thefts and

the latter failed to take timely action to join the instant matter with the

pending retail theft cases and notify the district attorney’s office so it could

act in compliance with Section 110.           Id. at 22.      Appellant asserts the

relevant inquiry herein is not whether the prosecutor knew about all offenses

but whether he or she should have had such knowledge.                     Id. at 28.

Specifically, Appellant claims Officer Hanuska refrained from filing a criminal

complaint for six months, although West Manchester and Springsburry

Townships were aware he had committed multiple retail theft offenses. As

such, Appellant posits Officer Hanuska bore the responsibility to file the

charges timely and not require Appellant to advise the prosecution of other

crimes he may have committed. Id. at 29.

      Assuming, arguendo, that the prosecuting officer is limited to a district

attorney,   Appellant     maintains   that    our   Supreme    Court’s    decision   in

Commonwealth v. Muffley, 425 A.2d 350 (Pa. 1981), while not entirely

analogous, is instructive herein.      Appellant urges in light of Muffley, our

inquiry herein should pertain not only to whether the prosecutor knew of


                                       - 15 -
J-S27042-16


both offenses but also to whether he should have had such knowledge,

because a defendant is not responsible for failing to move to consolidate two

separate informations. Brief in Support of Appeal at 29.

      To the contrary, the duties of a district attorney have been defined

generally as follows:

      (a)    The district attorney shall sign all bills of indictment and
             conduct in court all criminal and other prosecutions, in the
             name of the Commonwealth, or, when the Commonwealth
             is a party, which arise in the county, and perform all the
             duties which now by law are to be performed by deputy
             attorneys general, and receive the same fees or
             emoluments of office.

16 Pa.C.S.A. § 4402(a). See also Commonwealth v. Thornton, 371 A.2d
1343, 1345 (Pa.Super. 1977) (citing 16 Pa.C.S.A. § 4402(a) for the

proposition that “[i]n court cases the district attorney is the appropriate

prosecuting officer.”).   The Thornton Court recognized that Section 110

“allows for circumstances where ‘the [a]ppropriate prosecuting officer’ is

unaware of one or more criminal acts which in fact were part of a criminal

episode for which the defendant is being prosecuted. Hence, a second

prosecution is permissible under those circumstances.” Id. at 1345.

      With regard to Appellant’s reliance upon Muffley, it is noteworthy that

while processing the defendant following his arrest for possession of

marijuana, police officers discovered LSD in his pockets.       As an outside

laboratory analysis was required for the LSD, two separate criminal

complaints were filed.    On June 17, 1977, the defendant pled guilty to


                                    - 16 -
J-S27042-16


possession of marijuana, and on July 18, 1977, a criminal information for

possession of LSD was filed. The defendant filed a motion to dismiss, which

the lower courts denied. The Supreme Court reversed and in doing so found

the offenses arose from the same criminal facts. While it noted there was no

proof the prosecutor was aware of both offenses, it held that under the facts

before it, the prosecutor should have had such knowledge. Id. at 352.

      Herein, On September 9, 2015, Caleb Enerson testified that he is an

assistant district attorney for the County of York, Pennsylvania, and that he

served in that capacity in October of 2014. While he could not remember

the docket numbers of the matters to which Appellant pled guilty on October

15, 2014, Attorney Enerson explained he had no reason to doubt them and

stated that in October of 2014 if there were a retail theft in a Walmart in

Springettsbury Township, he would have been assigned the case. Id. at 21.

He was not aware that Appellant had been involved in any other retail thefts

when he prosecuted the two matters in October of 2014. Id. at 22. Indeed,

unlike the situation presented in Muffley, as previously stated, Officer

Hanuska did not file the complaint until five months after Appellant plead

guilty to and was sentenced in the other matters which arose in different

Walmart store located in a different township; therefore, the District

Attorney’s Office had no way of knowing Appellant was facing an

investigation in a second police jurisdiction.




                                     - 17 -
J-S27042-16


     Based upon the foregoing, the trial court's determinations are

consistent with the principles underlying the compulsory joinder statute,

which we have stated above.     As such, we find there was no substantial

duplication of issues of fact or law between the two matters. Reid, supra at

586. Thus, after careful review of the certified record and the submissions

of the parties, we conclude that Appellant is not entitled to relief on his

compulsory joinder claim

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/6/2016




                                   - 18 -